                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


 WILLIAM MIMS,                                  )
                                                )
               Plaintiff,                       )            Case No. 17-cv-2173
                                                )
        v.                                      )            Judge Robert M. Dow, Jr.
                                                )
 WEXFORD HEALTH SOURCES, INC.,                  )
 et al.,                                        )
                                                )
               Defendants.                      )
                                                )

                              MEMORANDUM OPINION AND ORDER

       Plaintiff William Mims brings this action against Defendants Wexford Health Sources,

Inc., Dr. A. Martija, Ghalia Obaisi as Independent Executor of the Estate of Dr. Saleh Obaisi, and

Warden Randy Pfister (collectively “Defendants”), in their individual and official capacities for

deliberate indifference under 42 U.S.C. § 1983 arising out of their alleged failure to provide him

with treatment for his broken hand in violation of the Eighth Amendment’s prohibition of cruel

and unusual punishment. Currently before the Court is Pfister’s motion to dismiss [51] the

complaint against him pursuant Federal Rule of Civil Procedure 12(b)(6). For the reasons

explained below, Pfister’s motion [51] is granted. Pfister is dismissed from this action in both his

individual and official capacities. This case is set for further status hearing on January 29, 2019

at 9:30 a.m.
    I.   Background1

         Mims is an inmate at the Stateville Correctional Center (“Stateville”). [46, ¶ 1.] Pfister

was the warden of Stateville at the time of the alleged incident. [Id. ¶ 8.]

         On or about Saturday, December 5, 2015, Mims fractured his finger while exercising in his

cell. [Id. ¶ 11.] He reported this injury to a guard, who had heard and witnessed the incident. [Id.

¶ 12.] The guard contacted the Healthcare Unit at Stateville but reported back to Mims that there

were no doctors or other health care professionals available to examine his injured hand until

Monday, December 7, 2015, and that Mims would be given ice to apply to the swelling in in the

interim. [Id. ¶ 13.]

         After suffering severe pain over the weekend, [id. ¶ 14], Mims received an x-ray on

December 7, 2015, which confirmed that he had suffered a non-displaced partial fracture of his

knuckle, [id. ¶ 15]. Despite this diagnosis, Mims alleges that the Stateville medical staff only

provided a splint and some Tylenol. [Id.] In fact, Mims asserts that despite evidence of a clear

abnormality, Dr. A. Martija, a Wexford physician, concluded that the fracture was in a good

position. [Id. ¶¶ 6, 16.] Similarly, on December 9, while being examined for an unrelated

condition, Mims again complained to a different healthcare professional that he was still in severe

pain and that the splint and Tylenol were not working. [Id. ¶ 17.] Both this plea and Mims’s

request to Dr. Saleh Obaisi—the Medical Director at Stateville during the relevant period—during

an appointment on December 14 went unanswered. [Id. ¶¶ 7, 17–18.] When Mims finally saw

Dr. Martija again on January 8, 2016, the doctor again denied his request to be sent off site for an

evaluation and consultation with an orthopedic hand specialist. [Id. ¶ 19.]



1
  For purposes of the motion to dismiss, the Court accepts as true all of Platinum’s well-pleaded factual allegations
and draws all reasonable inferences in Platinum’s favor. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618
(7th Cir. 2007).

                                                         2
        On January 4, 2016, Mims filed a grievance regarding his treatment. [Id. ¶ 20; see also 46-

2.] That grievance sought a referral to an orthopedic specialist. [46, ¶ 20; 46-2, at 1.] On January

11, 2016, Grievance Officer Jill Hosselton, denied the grievance on grounds that “grievant appears

to be receiving appropriate medical care at his time.” [46, ¶ 20; see also 46-1.] Mims alleges that

this conclusion was based on an appointment record related to Mims’s treatment for gastro-

intestinal issues. [46, ¶ 20.] However, the grievance record submitted by Mims also shows that

the Medical Unit told Hosselton that Mims had not reported any issues regarding his hand to Dr.

Obaisi on December 14, and that in any case, the Medical Unit would schedule a follow-up for

Mims on the next available date. [46-1.] On January 25, 2016, Pfister affirmed Hosselton’s denial

of Mims’s grievance. [46, ¶ 20; see also 46-1.] Mims subsequently filed an appeal with the

Administrative Review Board of the Illinois Department of Corrections.            [46, ¶ 20.]   On

information and belief, Mims asserts that this appeal was denied. [Id.]

        On March 20, 2017, Mims filed the instant lawsuit pro se alleging that Pfister and the other

defendants had violated his right under the Eighth Amendment to be free from cruel and unusual

punishment through deliberate indifference to his objectively serious medical needs. See generally

[1].   Mims simultaneously filed a motion to proceed in forma pauperis and for attorney

representation, which this Court granted on March 29, 2017. See [3–5]. After some initial

misfires, Mims filed his Second Amended Complaint on December 6, 2017. [30.] And on

December 18, 2017, Pfister filed a motion to dismiss under Rule 12(b)(6) for failure to state a

claim. [31.] After that motion was fully briefed on March 30, 2018, [42, 43], Defendants filed a

suggestion of death as to Dr. Obaisi [44]. Consequently, on April 19, the Court gave Mims until

April 26 to file a third amended complaint—which he did [46]—and Defendants until May 10,




                                                 3
2018 to respond. [45.] On June 22, 2018, Pfister renewed the fully briefed motion to dismiss.

[51.] The Court now resolves the motion.

 II.   Standard

       To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)) (alteration in original). Second, the factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause

of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiff’s

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). Evaluating

whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.’” Id.

(quoting McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)).




                                                 4
III.    Analysis

        As outlined above, Mims asserts one claim against Pfister for the denial of medical care

under 42 U.S.C. § 1983 and asserts this claim against him in his individual and official capacities.

[46, ¶¶ 23–30, a–f.]2 “The Eighth Amendment’s proscription against ‘unnecessary and wanton

infliction of pain’ is violated when prison officials demonstrate ‘deliberate indifference to serious

medical needs’ of prisoners—whether the indifference ‘is manifested by prison doctors in response

to prison needs or by prison guards in intentionally denying or delaying access to medical care.’”

Lewis v. McLean, 864 F.3d 556, 562 (7th Cir. 2017) (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)). A deliberate indifference claim contains both an objective and a subjective component.

“[A] prisoner must first establish that his medical condition is ‘objectively, sufficiently serious,’

and second, that prison officials acted with a ‘sufficiently culpable state of mind’—i.e., that they

both knew of and disregarded an excessive risk to inmate health.” Id. at 562–63 (quoting Farmer

v. Brennan, 511 U.S. 825, 834 (1994)). To meet the second element of a deliberate indifference

claim, a plaintiff must therefore allege that the official is “aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and * * * [that he drew] that

inference.” Farmer, 511 U.S. at 837. Thus, an official’s disregard for an individual’s objectively

serious medical conduction must resemble, at a minimum, criminal recklessness to support a

finding of liability. Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012).




2
  While Mims may not pursue monetary damages against Pfister in his official capacity, see, e.g., Brown v. Budz, 398
F.3d 904, 918 (7th Cir. 2005) (holding that prisoner's claim for money damages against IDOC officials acting in their
official capacity was “barred by the Eleventh Amendment”); Billman v. Ind. Dep't of Corr., 56 F.3d 785, 788 (7th Cir.
1995) (“The Department of Corrections is immune from suit by virtue of the Eleventh Amendment.”), he may seek
prospective injunctive relief, Ex parte Young, 209 U.S. 123, 159–60 (1908) (holding suits for prospective injunctive
relief are not treated as actions against the State for immunity purposes).

                                                         5
       A. Individual Capacity

       Pfister does not dispute that Mims’s alleged injury, a broken hand, is an objectively serious

medical condition. Rather, Pfister argues that Mims has not alleged facts that show Pfister had

sufficient personal involvement in Mims’s medical care or the alleged delay of that care. See

generally [31]. In opposition, Mims asserts that his allegations regarding Pfister’s denial of his

grievance seeking additional medical treatment provide sufficient facts to state a claim against

him.

       As Mims recognizes, Pfister cannot be held personally liable under 42 U.S.C. § 1983

simply because he was the warden at Stateville, or because he supervises other prison employees

who allegedly violated Mims’s rights. Carmody v. Bd. of Trs. of Univ. of Ill., 893 F.3d 397, 403

(7th Cir. 2018) (observing that “respondeat superior liability * * * does not apply under § 1983”);

Antonelli v. Sheahan, 81 F.3d 1422, 1428–29 (7th Cir. 1996) (finding it unlikely, as a general

matter, that high-level prison officials would have direct involvement in or knowledge of specific

medical decisions or incidents involving a specific inmate); Foster v. Ghosh, 2013 WL 3790905,

at *4 (N.D. Ill. July 19, 2013) (“[The warden] is not liable under the doctrine of deliberate

indifference for simply serving in his administrative role at the Stateville Correctional Center.”).

Consequently, the only question is whether Mims has alleged Pfister had sufficient knowledge

regarding Mims’s injury such that Pfister’s denial of his grievance amounted to deliberate

indifference.

       With regard to the denial of a grievance, the Seventh Circuit has specifically held that a

denial of a grievance “by persons who otherwise did not cause or participate in the underlying

conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). However, “non-

medical prison officials may become personally involved in an inmate’s medical care by ignoring



                                                 6
grievances that indicate a constitutional violation.” Watkins v. Ghosh, 2011 WL 5981006 at *6

(N.D. Ill. Nov. 28, 2011). Thus, while denying a grievance is insufficient to establish liability,

ignoring or failing to conduct an investigation into an inmate’s grievance can indicate personal

involvement in a constitutional violation. See Santiago v. Walls, 599 F.3d 749, 758–59 (7th Cir.

2010); see also Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011) (“[N]on-medical defendants

cannot simply ignore an inmate’s plight.”). Mims’s allegations, however, do not show or support

the inference that Pfister ignored or failed to investigate Mims’s grievance.

        As explained above, Pfister affirmed Hosselton’s recommendation that no action be taken

as to Mims’s grievance. [46-1, at 1.] The exhibits submitted by Mims with his third amended

complaint suggests Hosselton justified that recommendation on the basis of representations by

Stateville’s medical staff that Mims had not complained of the injury in his meeting with Dr. Obaisi

on December 14, 2015, and that Mims would be scheduled for an appointment to follow up on his

claims on the next available date. [Id.] In fact, Hosselton’s official recommendation was, “No

action as grievant appears to be receiving appropriate medical care at this time.” [Id.] Pfister did

not explain the basis of his affirmance, but rather simply marked the box “concur” and signed the

denial of Mims’s grievance. [46-1.]

       Nevertheless, it would be unreasonable to infer that Pfister actively approved of, or

ignored, Mims’s alleged plight given the form he signed denying the grievance stated that Mims’s

medical condition would be addressed as soon as possible. See, e.g., Bond v. Aguinaldo, 228 F.

Supp. 2d 918, 920–21 (N.D. Ill. 2002) (dismissing prison administrators from plaintiff’s suit

because nothing in the complaint permitted the inference that the non-medical defendants to whom

plaintiff complained knew his treatment was medically inappropriate); see also Johnson v.




                                                 7
Doughty, 433 F.3d 1001, 1011 (7th Cir. 2006) (concluding that warden did not act with deliberate

indifference because he reasonably relied on the expertise of medical professionals).

        Assuming the facts as Mims has alleged them, Pfister had no reason to believe that Mims

was receiving insufficient care. In fact, the denial appears to have been based on Pfister’s

understanding that the medical office would promptly schedule Mims for a follow-up. Even

assuming that Pfister reviewed Mims’s grievance and concluded that Mims had not received

adequate treatment for his hand, his denial of Mims’s grievance noted Mims would be seen by a

doctor as a soon as possible.3 See [46-1.] The document’s language directly contradicts Mims’s

contention that Pfister was deliberately indifferent to his medical needs. Moreover, even if Pfister

had read the entire grievance and knew Mims believed he was receiving insufficient care, “except

in the unusual case where it would be evident to a layperson that a prisoner is receiving inadequate

or inappropriate treatment, prison officials may reasonably rely on the judgment of medical

professionals.” Bond, 228 F.Supp.2d at 920. Here, the allegations and documents submitted by

Mims support the inference that the medical team represented to Hosselton, and therefore Pfister,

that Mims had received, and would continue receiving, adequate medical care. [46-1.] If Mims

had alleged facts that demonstrated that Pfister knew Mims would not be seen by the medical team

or had some other reason to disregard or distrust the recommendations and/or information provided

to him by Hosselton or the medical team, that would be a different matter. However, on the facts

currently alleged, the Court cannot infer or conclude Pfister acted with deliberate indifference by

denying Mims’s grievance seeking an appointment with an orthopedic specialist. Consequently,


3
  Although Mims’s grievance did not specifically mention having spoken to Dr. Obaisi about his injury, see [46-1;
46-2, at 2 (“I repeatedly requested medical attention”)], he now alleges that he did complain to Dr. Obaisi about his
hand, [id. ¶ 18], in contravention of Hosselton’s report that Mims had not mentioned it to Dr. Obaisi during a recent
appointment, [46-1]. However, Mims has not provided any explanation for why Pfister should have known that or
discounted the recommendation from Hosselton. Given the lack of any supporting allegations, the Court cannot infer
that Pfister knew or should have known that Dr. Obaisi had allegedly ignored Mims’s complaints to him.


                                                         8
the Court grants Pfister’s motion to dismiss Mims’s complaint against him in his individual

capacity.

         B. Official Capacity

         Although Mims explicitly seeks to hold each of the Defendants liable in their official and

personal capacities in the caption of his complaint [46], he does not explain exactly how or why

he seeks to pursue a claim against Pfister in his official capacity. As explained above, official

capacity suits against state officials are barred by the Eleventh Amendment as to any damages

claims. And to the extent that Mims seeks injunctive relief, Pfister is no longer Warden at

Stateville,4 rendering his claim moot. See, e.g., Serio v. Rauner, 2018 WL 4409389, at *6 (N.D.

Ill. Sept. 17, 2018) (concluding plaintiff’s official capacity suit against a warden was moot given

the plaintiff no longer resided at the prison at which the warden worked). Thus, Mims could not

pursue an official capacity claim against Pfister even if the Court had concluded that he had stated

a claim. Consequently, the Court dismisses the claim against Pfister in his official capacity as

well.5

IV.      Conclusion

         For the reasons explained above, Defendant’s motion [51] to dismiss is granted. Pfister is

dismissed from this action in both his individual and official capacity. This case is set for further

status hearing on January 29, 2019 at 9:30 a.m.


4
  A court may take judicial notice of matters in the public record in deciding a Rule 12(b)(6) motion to dismiss without
converting it into a motion for summary judgment. See Adkins v. VIM Recycling, Inc., 644 F. 3d 483, 493 (7th Cir.
2011); see also Poterek v. Elrod, 1987 WL 17467, at *1 (N.D. Ill. Sept. 23, 1987) (taking judicial notice that Richard
Elrod was no longer Sheriff of Cook County). A brief review of the Stateville Correctional Facility website confirms
Pfister’s representation [43, at 3] that Pfister is no longer warden at Stateville. See Facilities: Stateville Correctional
Center, Illinois Department of Corrections, https://www2.illinois.gov/idoc/facilities/Pages/statevillecorrectionalcen
ter.aspx (last visited Jan. 2, 2019). Consequently, the Court takes judicial notice of the fact that Pfister is no longer
warden of Stateville.
5
  Plaintiff must add the new warden of Stateville as a defendant if he seeks injunctive relief against the warden or
Stateville generally.

                                                            9
Dated: January 15, 2019        __________________________________
                               Robert M. Dow, Jr.
                               United States District Judge




                          10
